Citation Nr: 0904615	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  02-19 800	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than January 2, 
2001, for a grant of a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in November 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An April 8, 1999, rating decision denied entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD); the veteran was notified of the decision by 
correspondence dated in July 2, 1999, but did not appeal.  

3.  In correspondence to the Social Security Administration 
(SSA) dated January 2, 2001, a private physician reported the 
veteran was unable to work.

4.  On September 14, 2001, the RO received the veteran's 
claim for an increased rating for PTSD.

5.  A December 2001 rating action granted entitlement to 
TDIU; an August 2002 rating decision granted entitlement to 
an effective date from January 2, 2001.

6.  There is no evidence of any earlier unadjudicated formal 
or informal claim for entitlement to TDIU nor any factually 
ascertainable evidence demonstrating that entitlement to TDIU 
arose prior to January 2, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to January 2, 2001, 
for the grant of a total disability rating based upon 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters dated in September 2001 and January 2005.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in July 2008.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The Board notes that 
efforts were taken subsequent to the November 2004 remand in 
this case to obtain additional VA and SSA records to 
substantiate the veteran's claim.  It is significant to note 
that efforts to obtain copies of a private medical report 
presumably sent via facsimile to a VA medical facility in 
Pittsburgh, Pennsylvania, were unsuccessful and that the VA 
physician to whom the report was presumably sent could not 
recall having received the report.  It was also noted that in 
the normal course of business any report received subsequent 
to an examination would have been sent to the RO.  VA records 
show that repeated attempts were made to obtain copies of the 
medical records associated with the veteran's claim for SSA 
disability benefits, but that they were unable to locate the 
records.  A May 2008 VA memorandum found that SSA records 
were unavailable and that further attempts to obtain 
additional evidence would be futile.  The Board concurs that 
further attempts to obtain additional evidence would be 
futile and finds that the available evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Earlier Effective Date Claim
Pertinent Laws and Regulations

Except as otherwise provided, the effective date of an 
evaluation and an award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2008).

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2008).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2008).  When a claim has been filed 
that meets regulatory requirements an informal request for 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. 
§ 4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. At 421.

VA's statutory "duty to assist" includes a liberal reading 
of issues raised in all documents or oral testimony.  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991).  "Where such 
review of all documents and oral testimony reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [VARO] for development and adjudication of 
the issue; however, the Board may not simply ignore an issue 
so raised."  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  VA 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (holding 
that the Board was not required to do a "prognostication" 
but to review issues reasonably raised by the substantive 
appeal).  

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (2008).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).  

In Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), the 
Court held that the decision of a Social Security disability 
claim "cannot be ignored and to the extent its conclusions 
are not accepted, reasons or bases should be given 
therefore."  See Brown (Clem) v. Derwinski, 2 Vet. App. 444, 
448; Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) 
(determination by SSA that a claimant is entitled to 
disability benefits is relevant to VA determination of 
severity of veteran claimant's disability and is not stale 
for purposes of making that determination since SSA 
continuously reviews eligibility for disability benefits).  

Factual Background and Analysis

VA records show the veteran filed his original claim for 
service connection for PTSD in July 1996.  Service connection 
was established and a 30 percent disability rating was 
assigned for PTSD in a September 1996 rating decision.  

A March 1999 VA examination report noted the veteran's claim 
file was reviewed ant that he was interviewed, but that there 
were no clinical records for review.  It was noted that the 
veteran reported he was followed by a psychiatrist, Dr. J.G., 
every couple of months.  The examiner provided Axis I 
diagnoses of delayed PTSD, dysthymic disorder secondary to a 
dependent and avoidant personality disorder, and a history of 
polysubstance abuse.  The veteran's industrial capacity was 
noted to be likely adversely impacted by his service-
connected PTSD symptoms, but that his industrial impairments 
were further complicated by his characterological functioning 
which contributed to his reluctance to attempt work 
placement.  

A rating in excess of 30 percent for PTSD was denied in an 
April 8, 1999, rating decision.  The veteran was notified of 
the decision at his address of record by correspondence dated 
in July 2, 1999, but did not appeal.  

On September 14, 2001, the RO received the veteran's claim 
for an increased rating for PTSD.  The veteran also submitted 
a copy of correspondence sent to SSA dated January 2, 2001, 
by his private physician, J.G., M.D., which reported that the 
veteran was unable to work.  It was noted that it was 
"hopeful [that] with the right treatment he would be able to 
work again."  A February 2001 SSA determination found that 
based upon the veteran's May 2000 application he was disabled 
for SSA purposes beginning May 8, 1998.  It was noted that 
the veteran had not engaged in substantial gainful activity 
since May 8, 1998.  In correspondence dated in October 2001 
Dr. J.G. noted he was submitted a copy of a letter he wrote 
in January 2001 concerning the veteran and provided 
correspondence which was a duplicate of the main body of the 
January 2, 2001, letter to SSA.  

VA examination in November 2001 included diagnoses of severe 
PTSD, recurrent major depressive disorder, and polysubstance 
abuse in long-term sustained remission.  The examiner noted 
the veteran had not worked since 1993 and that based upon his 
and others reports had experienced difficulty maintaining 
employment since he returned home from Vietnam.  His symptoms 
of PTSD were found to severely impact his ability to maintain 
gainful employment and he did not appear to be able to 
maintain any sort of gainful employment at that point.  

In a December 2001 rating action the RO granted entitlement 
to an increased 70 percent disability rating for PTSD and 
granted entitlement to TDIU effective from September 14, 
2001.  In an August 2002 rating decision the RO granted 
entitlement to an effective date for the grant of entitlement 
to TDIU from January 2, 2001.

In statements in support of his claim for an earlier 
effective date the veteran asserted that his TDIU rating 
should be applied at least back to September 1997.  He stated 
that at his VA examination in 1999 he was advised to have his 
private psychiatrist provide a statement for the VA examiner 
to consider and which he stated was subsequently provided by 
Dr. J.G.

In statements dated in September 2002 the March 1999 VA 
examiner, W.M., M.D., stated she did not recall receiving any 
private medical reports concerning the veteran.  In a 
September 2002 statement the Highland Drive VA medical 
facility reported that a search for any records concerning 
the veteran had been unsuccessful.  

In September 2002 the veteran reiterated his claim that he 
had discussed his private treatment with his VA examiner and 
that a report had been sent to VA in 1999 which would have 
changed the opinion of the March 1999 VA examiner.  He also 
submitted a copy of a Pennsylvania Department of Public 
Welfare report signed by Dr. J.G. in February 1999 stating 
the veteran was permanently disabled.  

VA received documents in December 2002 including 
correspondence dated in November 2002 in which Dr. J.G. noted 
he had included a copy of a report dated April 28, 1999, 
which he had "faxed" to Dr. M.  Also included were private 
medical treatment records and copies of essentially duplicate 
correspondence from Dr. J.G. dated October 17, 2001, to the 
attention of D.K. and dated April 28, 1999, to the attention 
of Dr. M.  A December 14, 2000, private medical treatment 
record noted the veteran had stopped taking his medication, 
that his PTSD symptoms had increased, and that he was 
inactive and agoraphobic.

In correspondence received by the RO in February 2003 the 
veteran asserted that an effective date from March 1999 was 
warranted based upon clear and unmistakable error.  He 
claimed that Dr. J.G. sent a report to Dr. W.M., the 
compensation and pension examiner, in 1999 and that VA had 
either lost or ignored the report.  He recalled having called 
Dr. J.G. and receiving confirmation that the report had been 
sent.  He also provided a copy of a statement he claimed he 
sent via facsimile to Dr. W.M. in 1999 which referred to a 
meeting the previous day.  The statement noted his belief 
that he was unable to perform in an employment environment 
and his request for a rating to reflect that disability.

In a February 2003 rating decision the RO found there was no 
clear and unmistakable error (CUE) in the April 8, 1999, 
rating decision.  The veteran was notified at his address of 
record, but did not appeal.

Based upon the evidence of record, the Board finds there is 
no evidence of any earlier unadjudicated formal or informal 
claim for entitlement to TDIU nor any factually ascertainable 
evidence demonstrating that entitlement to TDIU arose prior 
to January 2, 2001.  Although the veteran and his private 
psychiatrist, Dr. J.G., claim correspondence was submitted to 
VA via facsimile in 1999, no facsimile transmission reports 
were provided in support of these claims and VA efforts to 
locate any such records were unsuccessful.  VA reports also 
indicate, in essence, that it was normal administrative 
practice for VA employees to have forwarded any records 
received after a VA examination to the RO.  

The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195, 199 
(1996); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
In this case, there is no clear evidence demonstrating that 
the correspondence presumably sent to VA via facsimile in 
1999 was actually received by VA nor that the regular 
administrative process that would have forwarded any records 
submitted to the RO was not followed.  As VA law presumes the 
regularity of the administrative process, the Board finds it 
must be presumed that the letters from the veteran and 
Dr. J.G. indicating unemployability claimed to have been sent 
to VA in 1999 were not actually received by VA prior to their 
resubmission in November 2002 and February 2003.

The Board further finds that there is no factually 
ascertainable evidence demonstrating that TDIU was warranted 
earlier than January 2, 2001, but within the year prior to 
VA's receipt of the veteran's claim on September 14, 2001.  
Although private medical records dated December 14, 2000, 
show the veteran's PTSD had increased in severity and that he 
was agoraphobic, there is no indication from that report that 
the veteran was unemployable because of his PTSD.  The Board 
notes that the February 2001 SSA determination found the 
veteran had not engaged in substantial gainful activity since 
May 8, 1998, but there was no indication that this 
determination was based upon any specific evidence.  

The Board notes that although the veteran did not appeal the 
February 2003 rating decision as to CUE in the prior 
decision, the matter was addressed in a supplemental 
statement of the case.  There is also no indication that the 
veteran submitted a timely notice of disagreement from the 
April 1999 rating decision within one year of VA notice on 
July 2, 1999.  Therefore, the April 8, 1999, rating decision 
is considered to have become final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

VA regulations provide that previous determinations which are 
final and binding, including decisions of service connection, 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a) (2008).  In asserting a claim of CUE, the claimant 
must show that: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The Board finds that there is no evidence of CUE in the April 
8, 1999, rating decision.  It is significant to note that the 
veteran does not dispute the factual evidence of record 
before the adjudicators, but rather he contends that he and 
his private psychiatrist submitted correspondence to the 
March 1999 VA medical examiner that should be considered as 
part of the record within VA control.  As the Board finds 
there is no probative evidence demonstrating that statements 
from the veteran or Dr. J.G. were actually received by VA in 
1999, the April 8, 1999, rating decision was not erroneous 
based upon the record and the law existing at the time of 
that decision.  Therefore, the appeal must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than January 2, 
2001, for a grant of TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


